PONDER, Judge,
dissenting.
I believe Mrs. Bergeron has established both that her needs are greater and that Mr. Bergeron’s income is higher.
The testimony that her average current monthly expenses were $1,032.17 and that the family had had to depend on the largesse of her mother-in-law was not controverted. The average monthly expenses were $760.33 in 1973. Mr. Bergeron’s tax return for 1972 showed net income of $25,-905.00. The statements covering 10 months in 1976, presented by Mr. Bergeron’s accountant, while not balance sheets or profit and loss statements and therefore not of maximum benefit to the court, do indicate that the 1976 income was comparable to that of 1975.
Mrs. Bergeron’s voluntary relinquishment of two of the four children does not, in my mind, justify either a reduction or a refusal to increase.
I therefore dissent.